Name: Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  trade
 Date Published: nan

 Important legal notice|31983R0918Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty Official Journal L 105 , 23/04/1983 P. 0001 - 0037 Finnish special edition: Chapter 2 Volume 3 P. 0146 Spanish special edition: Chapter 02 Volume 9 P. 0276 Swedish special edition: Chapter 2 Volume 3 P. 0146 Portuguese special edition Chapter 02 Volume 9 P. 0276 Special edition in Czech Chapter 02 Volume 01 P. 419 - 455 Special edition in Estonian Chapter 02 Volume 01 P. 419 - 455 Special edition in Hungarian Chapter 02 Volume 01 P. 419 - 455 Special edition in Lithuanian Chapter 02 Volume 01 P. 419 - 455 Special edition in Latvian Chapter 02 Volume 01 P. 419 - 455 Special edition in Maltese Chapter 02 Volume 01 P. 419 - 455 Special edition in Polish Chapter 02 Volume 01 P. 419 - 455 Special edition in Slovakian Chapter 02 Volume 01 P. 419 - 455 Special edition in Slovenian Chapter 02 Volume 01 P. 419 - 455Council Regulation (EEC) No 918/83of 28 March 1983setting up a Community system of reliefs from customs dutyTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28, 43 and 235 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament [1],Having regard to the opinion of the Economic and Social Committee [2],Whereas, in the absence of a specific measure of derogation adopted in accordance with the provisions of the Treaty, Common Customs Tariff duties are applicable to all goods imported into the Community; whereas the same is true in the case of agricultural levies and all other import charges laid down under the common agricultural policy or the specific arrangements applicable to certain goods resulting from the processing of agricultural products;Whereas, however, in certain well-defined circumstances, where by virtue of the special conditions under which goods are imported the usual need to protect the economy is absent, such taxation is not justified;Whereas it is desirable that in such circumstances arrangements should be made, as they have been traditionally in most systems of customs rules, to allow goods to enjoy relief from the application of import duties to which they would normally be liable;Whereas such relief arrangements may also be the result of multilateral international conventions to which all or some of the Member States are contracting parties; whereas, while the Community should apply such conventions, this presupposes the introduction of Community rules on reliefs from customs duties designed, in accordance with the requirements of the Customs Union, to eliminate differences in the aim, scope and conditions for application of the reliefs contained in these conventions, and to enable all those concerned to enjoy the same advantages throughout the Community;Whereas certain reliefs currently applied in the Member States stem from specific conventions concluded with third countries or international organizations; whereas such conventions, given their purpose, concern only the signatory Member State; whereas it does not appear necessary to define, at Community level, conditions for granting such reliefs, but appears sufficient simply to authorize the Member State in question to grant these reliefs, where necessary, by means of an appropriate procedure instituted for this purpose;Whereas the implementation of the common agricultural policy means that in certain circumstances export duties may be charged on some goods; whereas it is therefore also necessary to specify at Community level the cases in which relief from such duties may be granted;Whereas the Council has already adopted a number of Regulations concerning reliefs from customs duties and it appears desirable, with a view to establishing a single comprehensive Community system of reliefs, to incorporate the provisions of these individual Regulations in this Regulation and to repeal, formally, the earlier Acts;Whereas, in the interests of legal clarity, the provisions of Community Acts containing certain relief measures not affected by this Regulation should be listed;Whereas this Regulation does not preclude the application by Member States of import or export prohibitions or restrictions which are justified on grounds of public morality, public policy or public security, protection of health and life of humans, animals or plants, protection of national treasures possessing artistic, historical or archaeological value or protection of industrial or commercial property;Whereas, with regard to the reliefs granted within the amounts fixed in ECU, rules for the conversion of such amounts into national currencies have to be drawn up;Whereas it is necessary to ensure uniform application of the provisions of this Regulation, and hence to establish a Community procedure for the timely adoption of implementing measures; whereas a Committee making it possible to organize close and effective cooperation between the Member States and the Commission in this field should therefore be set up to replace the Committee on Duty-Free Arrangements set up by Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [3],HAS ADOPTED THIS REGULATION:Article 11. This Regulation sets out those cases in which, owing to special circumstances, relief from import or export duties shall be granted respectively when goods are put into free circulation or are exported from the Community.2. For the purposes of this Regulation:(a) "import duties" means customs duties and charges having equivalent effect and also agricultural levies and other import charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products;(b) "export duties" means agricultural levies and other export charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products;(c) "personal property" means any property intended for the personal use of the persons concerned or for meeting their household needs.The following, in particular, shall constitute "personal property":- household effects,- cycles and motor cycles, private motor vehicles and their trailers, camping caravans, pleasure craft and private aeroplanes.Household provisions appropriate to normal family requirements, household pets and saddle animals, as well as the portable instruments of the applied or liberal arts, required by the person concerned for the pursuit of his trade or profession, shall also constitute "personal property". Personal property must not be such as might indicate, by its nature or quantity, that it is being imported for commercial reasons;(d) "household effects" means personal effects, household linen, furnishings and equipment intended for the personal use of the persons concerned or for meeting their household needs;(e) "alcoholic products" means products (beer, wine, aperitifs with a wine or alcohol base, brandies, liqueurs or spirituous beverages, etc.) falling within heading Nos 22.03 to 22.09 of the Common Customs Tariff.3. Save as otherwise provided in this Regulation, the island of Heligoland shall be considered a third country for the purposes of application of Chapter I.CHAPTER IRELIEF FROM IMPORT DUTYTITLE IPERSONAL PROPERTY BELONGING TO NATURAL PERSONS TRANSFERRING THEIR NORMAL PLACE OF RESIDENCE FROM A THIRD COUNTRY TO THE COMMUNITYArticle 2Subject to Articles 3 to 10, personal property imported by natural persons transferring their normal place of residence from a third country to the customs territory of the Community shall be admitted free of import duties.Article 3The relief shall be limited to personal property which:(a) except in special cases justified by the circumstances, has been in the possession of and, in the case of non-consumable goods, used by the person concerned at his former normal place of residence for a minimum of six months before the date on which he ceases to have his normal place of residence in the third country of departure;(b) is intended to be used for the same purpose at his new normal place of residence.In addition, Member States may make relief conditional upon such property having borne, either in the country of origin or in the country of departure, the customs and/or fiscal charges to which it is normally liable.Article 4Relief may be granted only to persons whose normal place of residence has been outside the Community for a continuous period of at least 12 months.However, the competent authorities may grant exceptions to the rule in the first paragraph provided that the intention of the person concerned was clearly to reside outside the Community for a continuous period of at least 12 months.Article 5No relief shall be granted for:(a) alcoholic products;(b) tobacco or tobacco products;(c) commercial means of transport;(d) articles for use in the exercise of a trade or profession, other than portable instruments of the applied or liberal arts.Article 6Except in special cases, relief shall be granted only in respect of personal property entered for free circulation within 12 months from the date of establishment, by the person concerned, of his normal place of residence in the customs territory of the Community.The personal property may be released for free circulation in several separate consignments within the period referred to in the preceding paragraph.Article 71. Until 12 months have elapsed from the date on which its entry for free circulation was accepted, personal property which has been admitted duty-free may not be lent, given as security, hired out or transferred, whether for a consideration or free of charge, without prior notification to the competent authorities.2. Any loan, giving as security, hiring out or transfer before the expiry of the period referred to in paragraph 1 shall entail payment of the relevant import duties on the property concerned, at the rate applying on the date of such loan, giving as security, hiring out or transfer, on the basis of the type of property and the customs value ascertained or accepted on that date by the competent authorities.Article 81. By way of derogation from the first paragraph of Article 6, relief may be granted in respect of personal property entered for free circulation before the person concerned establishes his normal place of residence in the customs territory of the Community, provided that he undertakes actually to establish his normal place of residence there within a period of six months. Such undertaking shall be accompanied by a security, the form and amount of which shall be determined by the competent authorities.2. Where use is made of the provisions of paragraph 1, the period laid down in Article 3 (a) shall be calculated from the date on which the personal property is brought into the customs territory of the Community.Article 91. Where, owing to occupational commitments, the person concerned leaves the third country where he had his normal place of residence without simultaneously establishing his normal place of residence in the customs territory of the Community, although having the intention of ultimately doing so, the competent authorities may authorize duty-free admission of the personal property which he transfers into the said territory for this purpose.2. Duty-free admission of the personal property referred to in paragraph 1 shall be granted in accordance with the conditions laid down in Articles 2 to 7, on the understanding that:(a) the periods laid down in Article 3 (a) and the first paragraph of Article 6 shall be calculated from the date on which the personal property is brought into the customs territory of the Community;(b) the period referred to in Article 7 (1) shall be calculated from the date when the person concerned actually establishes his normal place of residence in the customs territory of the Community.3. Duty-free admission shall also be subject to an undertaking from the person concerned that he will actually establish his normal place of residence in the customs territory of the Community within a period laid down by the competent authorities in keeping with the circumstances. The latter may require this undertaking to be accompanied by a security, the form and amount of which they shall determine.Article 10The competent authorities may derogate from Articles 3 (a) and (b), 5 (c) and (d) and 7, when a person has to transfer his normal place of residence from a third country to the customs territory of the Community as a result of exceptional political circumstances.TITLE IIGOODS IMPORTED ON THE OCCASION OF A MARRIAGEArticle 111. Subject to Articles 12 to 15, trousseaux and household effects, whether or not new, belonging to a person transferring his or her normal place of residence from a third country to the customs territory of the Community on the occasion of his or her marriage, shall be admitted free of import duties.2. Subject to the same conditions, presents customarily given on the occasion of a marriage, which are sent to a person fulfilling the conditions laid down in paragraph 1 by persons having their normal place of residence in a third country, shall also be admitted free of import duties. The value of each present admitted duty-free may not, however, exceed 1000 ECU.Article 12The relief referred to in Article 11 may be granted only to persons:(a) whose normal place of residence has been outside the customs territory of the Community for a continuous period of at least 12 months. However, derogations from this rule may be granted provided that the intention of the person concerned was clearly to reside outside the customs territory of the Community for a continuous period of at least 12 months;(b) who produce evidence of their marriage.Article 13No relief shall be granted for alcoholic products, tobacco or tobacco products.Article 141. Save in exceptional circumstances, relief shall be granted only in respect of goods entered for free circulation:- not earlier than two months before the date fixed for the wedding (in this case the relief shall be subject to the lodging of appropriate security, the form and amount of which shall be determined by the competent authorities), and- not later than four months after the date of the wedding.2. The goods referred to in Article 11 may be released for free circulation in several separate consignments within the period referred to in paragraph 1 above.Article 151. Until 12 months have elapsed from the date on which their entry for free circulation was accepted, goods which have been admitted duty-free under Article 11 may not be lent, given as security, hired out or transferred, whether for a consideration or free of charge, without prior notification to the competent authorities.2. Any loan, giving as security, hiring out or transfer before the expiry of the period referred to in paragraph 1 shall entail payment of the relevant import duties on the goods concerned, at the rate applying on the date of such loan, giving as security, hiring out or transfer, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities.TITLE IIIPERSONAL PROPERTY ACQUIRED BY INHERITANCEArticle 161. Subject to Articles 17 to 19, personal property acquired by inheritance, by a natural person having his normal place of residence in the customs territory of the Community shall be admitted free of import duties.2. For the purposes of paragraph 1, "personal property" means all the property referred to in Article 1 (2) (c) constituting the estate of the deceased.Article 17No relief shall be granted for:(a) alcoholic products;(b) tobacco and tobacco products;(c) commercial means of transport;(d) articles for use in the exercise of a trade or profession, other than portable instruments of the applied or liberal arts, which were required for the exercise of the trade or profession of the deceased;(e) stocks of raw materials and finished or semi-finished products;(f) livestock and stocks of agricultural products exceeding the quantities appropriate to normal family requirements.Article 181. Relief shall be granted only for personal property entered for free circulation not later than two years from the date on which the person concerned becomes entitled to the property (final settlement of the inheritance).However, this period may be extended by the competent authorities on special grounds.2. The personal property may be imported in several separate consignments within the period referred to in paragraph 1.Article 19Articles 16 to 18 shall apply mutatis mutandis to personal property acquired by inheritance by legal persons engaged in a non-profit making activity who are established in the customs territory of the Community.TITLE IVHOUSEHOLD EFFECTS FOR FURNISHING A SECONDARY RESIDENCEArticle 20Subject to the provisions of Articles 21 to 24, household effects imported by a natural person having his normal place of residence outside the Community for the purpose of furnishing a secondary residence in the customs territory of the Community shall be admitted free of import duties.Article 21The relief shall be limited to household effects which:(a) except in special cases justified by the circumstances, have been owned and used by the person concerned for a minimum of six months before the date on which the household effects in question were exported;(b) are appropriate both by nature and by quantity to the normal furnishings of the said secondary residence.Article 22Relief shall be granted only to persons who:(a) have had their normal place of residence outside the Community for a continuous period of at least 12 months;(b) are the owners of the secondary residence in question or have rented it for not less than two years; and(c) undertake not to let this secondary residence to third parties while they or their families are absent.Relief may be limited to one occasion for one and the same secondary residence.Article 23The grant of relief may be made subject to the establishment of a guarantee to ensure payment of any customs debt which may arise pursuant to Article 24.Article 241. Hire or transfer of the secondary residence to a third person before the expiry of a period of two years from the date of acceptance of the entry for free circulation of the household effects shall entail payment of the relevant import duties on them, at the rate applying on the date of such hire or transfer, on the basis of the type of effects and the customs value ascertained or accepted on that date by the competent authorities.Nevertheless, the relief shall continue to apply if the household effects concerned are used to furnish a new secondary residence, provided that the provisions of Article 22 (b) and (c) are respected.2. Any loan, giving as security, hiring out or transfer, whether for a consideration or free of charge, of the household effects themselves to a third person before the expiry of a period of two years from the date of acceptance of their entry for free circulation shall likewise entail payment of the relevant duties under the same conditions as those referred to in the first subparagraph of paragraph 1.This period may be extended up to 10 years for valuable household effects.TITLE VSCHOOL OUTFITS, SCHOLASTIC MATERIALS AND OTHER SCHOLASTIC HOUSEHOLD EFFECTSArticle 251. Outfits, scholastic materials and household effects representing the usual furnishings for a student's room and belonging to pupils or students coming to stay in the customs territory of the Community for the purpose of studying there and intended for their personal use during the period of their studies shall be admitted free of import duties.2. For the purposes of paragraph 1:(a) "pupil or student" means any person enrolled in an educational establishment in order to attend full-time the courses offered therein;(b) "outfit" means underwear or household linen as well as clothing, whether or not new;(c) "scholastic materials" means objects and instruments (including calculators and typewriters) normally used by pupils or students for the purposes of their studies.Article 26Relief shall be granted at least once per school year.TITLE VICONSIGNMENTS OF NEGLIGIBLE VALUEArticle 27Subject to Article 28, any consignment dispatched to its consignee by letter or parcel post containing goods of a total value not exceeding 10 ECU shall be admitted free of import duties.Article 28The relief shall not apply to the following:(a) alcoholic products;(b) perfumes and toilet waters;(c) tobacco or tobacco products.TITLE VIISMALL CONSIGNMENTS OF A NON-COMMERCIAL NATUREArticle 291. Subject to Articles 30 and 31, goods in small consignments of a non-commercial nature sent from a third country by a private person to another private person living in the customs territory of the Community shall be admitted free of import duties.The relief provided for under this paragraph shall not apply to goods in small consignments of a non-commercial nature sent from the island of Heligoland.2. For the purposes of paragraph 1, "small consignment of a non-commercial nature" means consignments of goods which:- are of an occasional nature,- contain goods exclusively for the personal use of the consignee or his family which do not by their nature or quantity reflect any commercial intent,- consist of goods the total value of which, including that of the products referred to in Article 30, does not exceed 35 ECU,- are sent to the consignee by the consigner free of payment of any kind.Article 30The relief referred to in Article 29 (1) shall be limited, per consignment, to the quantities given against each of the goods listed below:(a) tobacco products:- 50 cigarettes, or- 25 cigarillos (cigars of a maximum weight of 3 grams each), or- 10 cigars, or- 50 grams of smoking tobacco;(b) alcoholic beverages:- distilled beverages and spirits of an alcoholic strength exceeding 22 % vol: 1 litre (Member States may require this to be contained in a single bottle), or- distilled beverages and spirits, and aperitifs with a wine or alcoholic base, of an alcoholic strength not exceeding 22 % vol; sparkling wines, liqueur wines: 1 litre, or- still wines: 2 litres(c) perfumes: 50 grams, ortoilet waters: 0,25 litre.Article 31Goods listed in Article 30 which are contained in a small consignment of a non-commercial nature in amounts exceeding those laid down in that Article shall be entirely excluded from duty-free admission.TITLE VIIICAPITAL GOODS AND OTHER EQUIPMENT IMPORTED ON THE TRANSFER OF ACTIVITIES FROM A THIRD COUNTRY INTO THE COMMUNITYArticle 321. Without prejudice to the measures in force in the Member States with regard to industrial and commercial policy, and subject to Articles 33 to 37, the capital goods and other equipment belonging to undertakings which definitively cease their activity in a third country and move to the customs territory of the Community in order to carry on a similar activity there, shall be admitted free of import duties.Where the undertaking transferred is an agricultural holding, its livestock shall also be admitted free of import duties.2. For the purposes of paragraph 1, "undertaking" means an independent economic unit of production or of the service industry.Article 33Relief shall be limited to capital goods and other equipment which:(a) except in special cases justified by the circumstances, have actually been used in the undertaking for a minimum of 12 months before the date on which the undertaking ceased to operate in the third country from which it has transferred its activities;(b) are intended to be used for the same purposes after the transfer;(c) are appropriate to the nature and size of the undertaking in question.Article 34No relief shall be granted to undertakings the transfer of which into the customs territory of the Community is consequent upon or is for the purpose of merging with, or being absorbed by, an undertaking established in the customs territory of the Community, without a new activity being set up.Article 35No relief shall be granted for:(a) means of transport which are not of the nature of instruments of production or of the service industry;(b) supplies of all kinds intended for human consumption or for animal feed;(c) fuel and stocks of raw materials or finished or semi-finished products;(d) livestock in the possession of dealers.Article 36Except in special cases justified by the circumstances, the relief referred to in Article 32 shall be granted only for capital goods and other equipment entered for free circulation before the expiry of a period of 12 months from the date when the undertaking ceased its activities in the third country of departure.Article 371. Until 12 months have elapsed from the date on which their entry for free circulation was accepted, capital goods and other equipment which have been admitted duty-free may not be lent, given as security, hired out or transferred, whether for a consideration or free of charge, without prior notification to the competent authorities.This period may be extended to up to 36 months as concerns hiring out or transfer where there is a risk of abuse.2. Any loan, giving as security, hiring out or transfer before the expiry of the period referred to in paragraph 1 shall entail payment of the relevant import duties on the goods concerned, at the rate applying on the date of such loan, giving as security, hiring out or transfer, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities.Article 38Articles 32 to 37 shall apply mutatis mutandis to capital goods and other equipment belonging to persons engaged in a liberal profession and to legal persons engaged in a non-profitmaking activity who transfer this activity from a third country into the customs territory of the Community.TITLE IXPRODUCTS OBTAINED BY COMMUNITY FARMERS ON PROPERTIES LOCATED IN A THIRD COUNTRYArticle 391. Subject to Articles 40 and 41, agricultural, stock-farming, bee-keeping, horticultural and forestry products from properties located in a third country adjoining the customs territory of the Community, which are operated by agricultural producers having their principal undertaking within the said customs territory and adjacent to the third country concerned shall be admitted free of import duties.2. To benefit from the provisions of paragraph 1, stock-farming products must be derived from animals which originated in the Community or have entered into free circulation therein.Article 40Relief shall be limited to products which have not undergone any treatment other than that which normally follows their harvest or production.Article 41Relief shall be granted only for products brought into the customs territory of the Community by the agricultural producer or on his behalf.Article 42Articles 39 to 41 shall apply mutatis mutandis to the products of fishing or fish-farming activities carried out in the lakes or waterways bordering a Member State and a third country by Community fishermen and to the products of hunting activities carried out on such lakes or waterways by Community sportsmen.TITLE XSEEDS, FERTILIZERS AND PRODUCTS FOR THE TREATMENT OF SOIL AND CROPS IMPORTED BY AGRICULTURAL PRODUCERS IN THIRD COUNTRIES FOR USE IN PROPERTIES ADJOINING THOSE COUNTRIESArticle 43Subject to Article 44, seeds, fertilizers and products for treatment of soil and crops, intended for use on property located in the customs territory of the Community adjoining a third country and operated by agricultural producers having their principal undertaking within the said third country and adjacent to the customs territory of the Community, shall be admitted free of import duties.Article 441. Relief shall be limited to the quantities of seeds, fertilizers or other products required for the purpose of operating the property.2. It shall be granted only for seeds, fertilizers or other products imported directly into the customs territory of the Community by the agricultural producer or on his behalf.3. Member States may make relief conditional upon the granting of reciprocal treatment.TITLE XIGOODS CONTAINED IN TRAVELLERS' PERSONAL LUGGAGEArticle 451. Subject to Articles 46 to 49, goods contained in the personal luggage of travellers coming from a third country shall be admitted free of import duties, provided such imports are of a non-commercial nature.2. For the purposes of paragraph 1:(a) "personal luggage" means the whole of the luggage which a traveller is in a position to submit to the customs authorities on his arrival in the Community, as well as any luggage submitted to this same authority at a later date, provided that evidence can be produced to prove that it was registered, at the time of the traveller's departure, as accompanied luggage with the company which transported it into the Community from the third country of departure.Without prejudice to Article 112 (1) (b), portable containers holding fuel shall not constitute personal luggage;(b) "imports of a non-commercial nature" means imports which:- are of an occasional nature, and- consist exclusively of goods for the personal use of the travellers or their families, or of goods intended as presents; the nature and quantity of such goods should not be such as might indicate that they are being imported for commercial reasons.Article 461. The relief referred to in Article 45 (1) shall, in respect of the goods listed below, apply subject to the following quantitative limits per traveller:(a) tobacco products:200 cigarettes, or100 cigarillos (cigars of a maximum weight of three grams each), or50 cigars, or250 grams of smoking tobacco.However, for travellers residing outside Europe, these quantities are raised to:400 cigarettes, or200 cigarillos (cigars of a maximum weight of three grams each), or100 cigars, or500 grams of smoking tobacco;(b) alcoholic beverages:- distilled beverages and spirits of an alcoholic strength exceeding 22 % vol: 1 litre (Member States may require this to be contained in a single bottle), or- distilled beverages and spirits, and aperitifs with a wine or alcoholic base, of an alcoholic strength not exceeding 22 % vol; sparkling wines, liqueur wines: 2 litres, andstill wines: 2 litres;(c) perfumes: 50 gramsandtoilet waters: 0,25 litre.2. No relief for the goods referred to in paragraph 1 (a) and (b) shall be granted to travellers under 17 years old.Article 47The relief referred to in Article 45 shall be granted up to a total value of 45 ECU per traveller to goods other than those listed in Article 46.However, Member States may reduce this amount to 23 ECU for travellers under 15 years old.Article 48Where the total value per traveller of two or more items exceeds the amounts referred to in Article 47, relief up to those amounts shall be granted for such of the items as would, if imported separately, have been granted relief, it being understood that the value of an individual item cannot be split up.Article 491. Member States may reduce the value and/or the quantities of goods allowed to enter duty-free if they are imported by:- persons residing in the frontier zone,- frontier workers,- the crews of means of transport used between third countries and the Community.These restrictions shall not apply where persons having their residence in the frontier zone prove that they are not returning from the frontier zone of the adjacent third country. They shall, however, still apply to frontier workers and to the crew of means of transport used between third countries and the Community where they import goods when travelling in the course of their work.2. For the purposes of applying the provisions of paragraph 1:- "frontier zone" means, without prejudice to existing conventions in this respect, a zone which, as the crow flies, does not extend more than 15 kilometres from the frontier. The local administrative districts, part of whose territory lies within the zone, shall also be considered to be part of this frontier zone,- "frontier worker" means any person whose normal activities require that he should go to the other side of the frontier on his work days.TITLE XIIEDUCATIONAL, SCIENTIFIC AND CULTURAL MATERIALS; SCIENTIFIC INSTRUMENTS AND APPARATUSArticle 50The educational, scientific and cultural materials listed in Annex I shall be admitted free of import duties whoever the consignee and whatever the intended use of such materials may be.Article 51The educational, scientific and cultural materials listed in Annex II shall be admitted free of import duties provided they are intended:- either for public educational, scientific or cultural establishments or organizations,- or for the establishments or organizations in the categories specified opposite each article in column 3 of the said Annex, on condition that they have been approved by the competent authorities of the Member States to receive such articles duty-free.Article 521. Subject to Articles 53 to 58, scientific instruments and apparatus which are not included in Article 51 shall be admitted free of import duties when they are imported exclusively for non-commercial purposes.2. The relief referred to in paragraph 1 shall be limited to scientific instruments and apparatus:(a) which are intended for:- either public establishments principally engaged in education or scientific research and those departments of public establishments which are principally engaged in education or scientific research,- or private establishments principally engaged in education or scientific research and approved by the competent authorities of the Member States to receive such articles duty-free; and(b) to the extent that instruments or apparatus of equivalent scientific value are not being manufactured in the Community.Article 53The relief shall also apply to:(a) spare parts, components or accessories specifically suitable for scientific instruments or apparatus, provided that these spare parts, components or accessories are imported at the same time as such instruments and apparatus or, if imported subsequently, that they can be identified as being intended for instruments or apparatus:- which have previously been admitted duty-free, provided that such instruments or apparatus are still of a scientific nature at the time when relief is requested for the specific spare parts, components or accessories, or- which would be entitled to relief at the time when such relief is requested for the specific spare parts, components or accessories;(b) tools to be used for the maintenance, checking, calibration or repair of scientific instruments or apparatus, provided that:- these tools are imported at the same time as such instruments and apparatus or, if imported subsequently, that they can be identified as being intended for the specific instruments or apparatus:- which have previously been admitted duty-free, provided that such instruments or apparatus are still of a scientific nature at the time when relief is requested for the tools, or- which would be entitled to relief at the time when such relief is requested for the tools,and that- equivalent tools are not being manufactured in the Community.Article 54For the purposes of applying Articles 52 and 53:- "a scientific instrument or apparatus" means any instrument or apparatus which, by reason of its objective technical characteristics and the results which it makes it possible to obtain, is mainly or exclusively suited to scientific activities,- "imported for non-commercial purposes" shall be considered to apply to scientific instruments or apparatus intended to be used for non-profitmaking scientific research or educational purposes,- "equivalent scientific value" shall be assessed by comparing the essential technical characteristics of the instrument or apparatus for which relief is requested with those of the corresponding instrument or apparatus manufactured in the Community in order to determine whether the latter could be used for the same scientific purposes as those for which the instrument or apparatus for which relief is requested is intended and whether its performance would be comparable,- a scientific instrument or apparatus  or one of the tools referred to in Article 53 (b)  shall be regarded as being manufactured in the Community where its delivery period from the time of the order is not, taking account of commercial practices in the manufacturing sector under consideration, appreciably longer than the delivery period for the instrument, apparatus, or tool for which relief is applied or where this period does not exceed the latter to such an extent that the purpose or use for which the instrument, apparatus or tool was initially intended would be appreciably affected thereby.Article 55The granting of relief shall be conditional on it being established, under the conditions laid down by implementing provisions adopted in accordance with the procedure referred to in Article 143 (2) and (3), that instruments or apparatus of equivalent scientific value to those instruments or apparatus for which duty-free admission is requested  or, in the case of tools, that tools equivalent to those for which duty-free admission is requested  are not being manufactured in the Community.Article 56The granting of relief for scientific instruments or apparatus and tools sent by a person established outside the Community as gifts to the establishments referred to in Article 52 (2) (a) shall not be subject to the conditions laid down in Articles 52 (2) (b), 53 (b) and 55.However, it must be established, under the conditions laid down by implementing provisions adopted in accordance with the procedure referred to in Article 143 (2) and (3), that the gift of the scientific instruments or apparatus in question has not been prompted by any commercial considerations on the part of the donor.Article 571. The articles referred to in Article 51 and the scientific instruments or apparatus which have been admitted duty-free in accordance with the conditions laid down in Articles 52 to 56 may not be lent, hired out or transferred, whether for a consideration or free of charge, without prior notification to the competent authorities.2. Should an article be lent, hired out or transferred to an establishment or organization entitled to benefit from relief pursuant to Article 51 or 52 (2) (a), the relief shall continue to be granted provided the establishment or organization uses the article, instrument or apparatus for purposes which confer the right to such relief.In other cases, loan, hiring out or transfer shall be subject to prior payment of import duties, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities.Article 581. Establishments or organizations referred to in Articles 51 and 52 which cease to fulfil the conditions giving entitlement to relief, or which are proposing to use articles admitted duty-free for purposes other than those provided for by those Articles shall so inform the competent authorities.2. Articles remaining in the possession of establishments or organizations which cease to fulfil the conditions giving entitlement to relief shall be liable to the relevant import duties at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of article and the customs value ascertained or accepted on that date by the competent authorities.Articles used by the establishment or organization benefiting from the relief for purposes other than those provided for in Articles 51 and 52 shall be liable to the relevant import duties calculated as applicable on the date on which they are put to another use, on the basis of the type of articles and the customs value ascertained or accepted on that date by the competent authorities.Article 59Articles 56, 57 and 58 shall apply mutatis mutandis to the products referred to in Article 53.TITLE XIIILABORATORY ANIMALS AND BIOLOGICAL OR CHEMICAL SUBSTANCES INTENDED FOR RESEARCHArticle 601. Relief from import duties shall be granted in respect of:(a) animals specially prepared for laboratory use;(b) biological or chemical substances for which there is no equivalent production in the customs territory of the Community and which are imported exclusively for non-commercial purposes, provided they are included in a list drawn up in accordance with the procedure laid down in Article 143 (2) and (3).2. The relief referred to in paragraph 1 shall be limited to animals and biological or chemical substances which are intended for:- either public establishments principally engaged in education or scientific research and those departments of public establishments which are principally engaged in education or scientific research,- or private establishments principally engaged in education or scientific research and authorized by the competent authorities of the Member States to receive such articles duty-free.TITLE XIVTHERAPEUTIC SUBSTANCES OF HUMAN ORIGIN AND BLOOD-GROUPING AND TISSUE-TYPING REAGENTSArticle 611. Subject to Article 62, the following shall be admitted free of import duties:(a) therapeutic substances of human origin;(b) blood-grouping reagents;(c) tissue-typing reagents.2. For the purposes of paragraph 1:- "therapeutic substances of human origin" means human blood and its derivatives (whole human blood, dried human plasma, human albumin and fixed solutions of human plasma protein, human immunoglobulin and human fibrinogen),- "blood-grouping reagents" means all reagents, whether of human, animal, plant or other origin used for blood-type grouping and for the detection of blood incompatibilities,- "tissue-typing reagents" means all reagents whether of human, animal, plant or other origin used for the determination of human tissue-types.Article 62Relief shall be limited to products which:(a) are intended for institutions or laboratories approved by the competent authorities, for use exclusively for non-commercial medical or scientific purposes;(b) are accompanied by a certificate of conformity issued by a duly authorized body in the third country of departure;(c) are in containers bearing a special label identifying them.Article 63Relief shall include the special packaging essential for the transport of therapeutic substances of human origin or blood-grouping or tissue-typing reagents and also any solvents and accessories needed for their use which may be included in the consignments.TITLE XVPHARMACEUTIC PRODUCTS USED AT INTERNATIONAL SPORTS EVENTSArticle 64Pharmaceutical products for human or veterinary medical use by persons or animals coming from third countries to participate in international sports events organized in the customs territory of the Community, shall, within the limits necessary to meet their requirements throughout their stay in that territory, be admitted free of import duties.TITLE XVIGOODS FOR CHARITABLE OR PHILANTHROPIC ORGANIZATIONS: ARTICLES INTENDED FOR THE BLIND AND OTHER HANDICAPPED PERSONSA. For general purposesArticle 651. Subject to Articles 67 and 68, the following shall be admitted free of import duties, in so far as this does not give rise to abuses or major distortions of competition:(a) basic necessities imported by State organizations or other charitable or philanthropic organizations approved by the competent authorities for distribution free of charge to needy persons;(b) goods of every description sent free of charge, by a person or an organization established in a third country, and without any commercial intent on the part of the sender, to State organizations or other charitable or philanthropic organizations approved by the competent authorities, to be used for fund-raising at occasional charity events for the benefit of needy persons;(c) equipment and office materials sent free of charge, by a person or an organization established outside the Community, and without any commercial intent on the part of the sender, to charitable or philanthropic organizations approved by the competent authorities, to be used solely for the purpose of meeting their operating needs or carrying out their charitable or philanthropic aims.2. For the purposes of paragraph 1 (a), "basic necessities" means those goods required to meet the immediate needs of human beings, e.g. food, medicine, clothing and bed-clothes.Article 66No relief shall be granted for:(a) alcoholic products;(b) tobacco or tobacco products;(c) coffee and tea;(d) motor vehicles other than ambulances.Article 67Relief shall be granted only to organizations the accounting procedures of which enable the competent authorities to supervise their operations and which offer all the guarantees considered necessary.Article 681. The organization benefiting from the relief may not lend, hire out or transfer, whether for a consideration or free of charge, the goods and equipment referred to in Article 65 for purposes other than those laid down in paragraph 1 (a) and (b) of that Article without prior notification to the competent authorities.2. Should goods and equipment be lent, hired out or transferred to an organization entitled to benefit from relief pursuant to Articles 65 and 67, the relief shall continue to be granted provided the latter uses the goods and equipment for purposes which confer the right to such relief.In other cases, loan, hiring out or transfer shall be subject to prior payment of import duties, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods or equipment and the customs value ascertained or accepted on that date by the competent authorities.Article 691. Organizations referred to in Article 65 which cease to fulfil the conditions giving entitlement to relief, or which are proposing to use goods and equipment admitted duty-free for purposes other than those provided for by that Article, shall so inform the competent authorities.2. Goods and equipment remaining in the possession of organizations which cease to fulfil the conditions giving entitlement to relief shall be liable to the relevant import duties at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of goods and equipment and the customs value as ascertained or accepted on that date by the competent authorities.3. Goods and equipment used by the organization benefiting from the relief for purposes other than those provided for in Article 65 shall be liable to the relevant import duties at the rate applying on the date on which they are put to another use, on the basis of the type of goods and equipment and the customs value as ascertained or accepted on that date by the competent authorities.B. For the benefit of handicapped persons1. Articles for the use of the blindArticle 70Articles specially designed for the educational, scientific or cultural advancement of blind persons, as specified in Annex III, shall be admitted free of import duties.Article 71Articles specially designed for the educational, scientific or cultural advancement of blind persons, as specified in Annex IV, shall be admitted free of import duties provided that they are imported by:- either blind persons themselves for their own use,- or institutions or organizations concerned with the education of or the provision of assistance to the blind, approved by the competent authorities of the Member States for the purpose of duty-free entry of these articles.The relief referred to in the first paragraph shall apply to spare parts, components or accessories specifically for the articles in question, and to the tools to be used for the maintenance, checking, calibration or repair of the said articles, provided that such spare parts, components, accessories or tools are imported at the same time as the said articles or, if imported subsequently, that they can be identified as being intended for articles previously admitted duty-free, or which would be entitled to relief at the time when such relief is requested for the specific spare parts, components or accessories and tools in question.2. Articles for the use of other handicapped personsArticle 721. Articles specially designed for the education, employment or social advancement of physically or mentally handicapped persons other than blind persons shall be admitted free of import duties where:(a) they are imported:- either by handicapped persons themselves for their own use,- or by institutions or organizations that are principally engaged in the education of or the provision of assistance to handicapped persons and are authorized by the competent authorities of the Member States to receive such articles duty-free;and(b) equivalent articles are not being manufactured in the Community.However, under the conditions laid down by implementing provisions adopted in accordance with the procedure referred to in Article 143 (2) and (3), a derogation may be made from condition (b), provided the granting or relief is not liable to prejudice the production of equivalent articles within the Community.2. The relief referred to in paragraph 1 shall apply to spare parts, components or accessories specifically for the articles in question, and to the tools to be used for the maintenance, checking, calibration or repair of the said articles provided that such spare parts, components, accessories or tools are imported at the same time as the said articles, or, if imported subsequently, that they can be identified as being intended for articles previously admitted duty-free, or which would be entitled to relief at the time when such relief is requested for the specific spare parts, components or accessories and tools in question.3. For the purposes of this Article:- equivalence shall be assessed by comparing the essential technical characteristics of the articles for which duty-free admission is requested with those of the corresponding article manufactured in the Community to determine whether the latter could be used for the same purposes as those for which the article in respect of which relief is requested is intended and whether its performance would be comparable,- an article shall be regarded as being manufactured in the Community where its delivery period from the time of the order is not, account being taken of commercial practices in the manufacturing sector under consideration, appreciably longer than the delivery period of the article for which relief is requested, or where this period does not exceed the latter to such an extent that the purpose or use for which the article was initially intended would be appreciably affected thereby.Article 73Without prejudice to the last sentence of Article 72 (1), the granting of duty-free admission shall be conditional on its being established, under the conditions laid down by implementing provisions adopted in accordance with the procedure referred to in Article 143 (2) and (3), that articles equivalent to those for which duty-free admission is requested are not being manufactured in the Community.Article 74The granting of duty-free admission in respect of articles sent as gifts to handicapped persons themselves and for their own use or to the institutions or organizations referred to in Article 72 (1) (a) shall not be subject to the conditions laid down in Articles 72 (1) (b) or 73.However, it must be established, under the conditions laid down by implementing provisions adopted in accordance with the procedure referred to in Article 143 (2) and (3), that the gift of the articles in question has not been prompted by any commercial consideration on the part of the donor.3. Common provisionsArticle 75The direct grant of relief, for their own use, to blind persons or to other handicapped persons, as provided for in the first indent of Article 71, the first indent of Article 72 (1) (a) and Article 74, shall be subject to the condition that the provisions in force in the Member States enable the persons concerned to establish their status as blind or handicapped persons entitled to such relief.Article 761. Articles imported duty-free by the persons referred to in Articles 71, 72 and 74 may not be lent, hired out or transferred, whether for a consideration or free of charge, without prior notification thereof to the competent authorities.2. Should an article be lent, hired out or transferred to a person, institution or organization entitled to benefit from relief pursuant to Articles 71 to 74, the relief shall continue to be granted provided the institution or organization uses the article for purposes which confer the right of such relief.In other cases, loan, hiring out or transfer shall be subject to prior payment of import duties, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods or equipment and the customs value ascertained or accepted on that date by the competent authorities.Article 771. Articles imported by institutions or organizations eligible for relief in accordance with the conditions laid down in Articles 71 to 74 may be lent, hired out or transferred, whether for a consideration or free of charge, by these institutions or organizations on a non-profitmaking basis to the blind and other handicapped persons with whom they are concerned, without payment of the corresponding customs duties.2. No loan, hiring out or transfer may be effected under conditions other than those provided for in paragraph 1 unless the competent authorities have first been informed.Should an article be lent, hired out or transferred to an institution or organization itself entitled to benefit from relief pursuant to the first paragraph of Article 71 or Article 72 (1) (a), the relief shall continue to be granted provided the latter uses the article for purposes which confer the right to such relief.In other cases, loan, hiring out or transfer shall be subject to prior payment of customs duties, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods or equipment and the customs value ascertained or accepted on that date by the competent authorities.Article 781. Institutions or organizations referred to in Articles 71 and 72 which cease to fulfil the conditions giving entitlement to duty-free admission, or which are proposing to use articles admitted duty-free for purposes other than those provided for by those Articles shall so inform the competent authorities.2. Articles remaining in the possession of institutions or organizations which cease to fulfil the conditions giving entitlement to relief shall be liable to the relevant import duties at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities.3. Articles used by the institution or organization benefiting from the relief for purposes other than those provided for in Articles 71 and 72 shall be liable to the relevant import duties at the rate applying on the date on which they are put to another use, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities.C. For the benefit of disaster victimsArticle 791. Subject to Articles 80 to 85, goods imported by State organizations or other charitable or philanthropic organizations approved by the competent authorities shall be admitted free of import duties where they are intended:(a) for distribution free of charge to victims of disasters affecting the territory of one or more Member States; or(b) to be made available free of charge to the victims of such disasters, while remaining the property of the organizations in question.2. Goods imported for free circulation by disaster-relief agencies in order to meet their needs during the period of their activity shall also be granted the relief referred to in paragraph 1, under the same conditions.Article 80No relief shall be granted for materials and equipment intended for rebuilding disaster areas.Article 81Granting of the relief shall be subject to a decision by the Commission, acting at the request of the Member State or States concerned in accordance with an emergency procedure entailing the consultation of the other Member States. This decision shall, where necessary, lay down the scope and the conditions of the relief.Pending notification of the Commission's decision, Member States affected by a disaster may authorize the suspension of any import duties chargeable on goods imported for the purposes described in Article 79, subject to an undertaking by the importing organization to pay such duties if relief is not granted.Article 82Relief shall be granted only to organizations the accounting procedures of which enable the competent authorities to supervise their operations and which offer all the guarantees considered necessary.Article 831. The organizations benefiting from the relief may not lend, hire out or transfer, whether for consideration or free of charge, the goods referred to in Article 79 (1) under conditions other than those laid down in that Article without prior notification thereof to the competent authorities.2. Should goods be lent, hired out or transferred to an organization itself entitled to benefit from relief pursuant to Article 79, the relief shall continue to be granted, provided the latter uses the goods for purposes which confer the right to such relief.In other cases, loan, hiring out or transfer shall be subject to prior payment of import duties at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities.Article 841. The goods referred to in Article 79 (1) (b), after they cease to be used by disaster victims, may not be lent, hired out or transferred, whether for a consideration or free of charge, unless the competent authorities are notified in advance.2. Should goods be lent, hired out or transferred to an organization itself entitled to benefit from relief pursuant to Article 79 or, if appropriate, to an organization entitled to benefit from relief pursuant to Article 65 (1) (a), the relief shall continue to be granted, provided such organizations use them for purposes which confer the right to such relief.In other cases, loan, hiring out or transfer shall be subject to prior payment of import duties at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities.Article 851. Organizations referred to in Article 79 which cease to fulfil the conditions giving entitlement to relief, or which are proposing to use the goods admitted duty-free for purposes other than those provided for by that Article, shall so inform the competent authorities.2. In the case of goods remaining in the possession of organizations which cease to fulfil the conditions giving entitlement to relief, when these are transferred to an organization itself entitled to benefit from relief pursuant to Article 79 or, if appropriate, to an organization entitled to benefit from relief pursuant to Article 65 (1) (a), relief shall continue to be granted, provided the organization uses the goods in question for purposes which confer the right to such relief. In other cases, the goods shall be liable to the relevant import duties at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities.3. Goods used by the organization benefiting from the relief for purposes other than those provided for in Article 79 shall be liable to the relevant import duties at the rate applying on the date on which they are put to another use, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities.TITLE XVIIHONORARY DECORATIONS OR AWARDSArticle 86On production of satisfactory evidence to the competent authorities by the persons concerned, and provided the operations involved are not in any way of a commercial character, the following shall be admitted free of import duties:(a) decorations conferred by governments of third countries on persons whose normal place of residence is in the customs territory of the Community;(b) cups, medals and similar articles of an essentially symbolic nature which, having been awarded in a third country to persons having their normal place of residence in the customs territory of the Community as a tribute to their activities in fields such as the arts, the sciences, sport or the public service or as in recognition for merit at a particular event, are imported into the Community by such persons themselves;(c) cups, medals and similar articles of an essentially symbolic nature which are given free of charge by authorities or persons established in a third country to be presented in the customs territory of the Community for the same purposes as those referred to in (b).TITLE XVIIIPRESENTS RECEIVED IN THE CONTEXT OF INTERNATIONAL RELATIONSArticle 87Without prejudice, where relevant, to Articles 45 to 49, and subject to Articles 88 and 89 below, relief shall be granted for goods:(a) imported into the customs territory of the Community by persons who have paid an official visit to a third country and who have received them on this occasion as gifts from the host authorities;(b) imported into the customs territory of the Community by persons coming to pay an official visit in the Community and who intend to offer them on that occasion as gifts to the host authorities;(c) sent as gifts, in token of friendship or goodwill, by an official body, public authority or group, carrying on an activity in the public interest which is located in a third country, to an official body, public authority or group carrying on an activity in the public interest which is located in the Community and approved by the competent authorities to receive such articles free of duty.Article 88No relief shall be granted for alcoholic products, tobacco or tobacco products.Article 89Relief shall be granted only:- where the articles intended as gifts are offered on an occasional basis,- where they do not, by their nature, value or quantity, reflect any commercial interest,- if they are not used for commercial purposes.TITLE XIXGOODS TO BE USED BY MONARCHS OR HEADS OF STATEArticle 90The following shall be admitted free of import duties, within the limits and under the conditions laid down by the competent authorities:(a) gifts to reigning monarchs and heads of State;(b) goods to be used or consumed by reigning monarchs and heads of State of third countries, or persons officially representing them, during their official stay in the customs territory of the Community. However, relief may be made subject, by the Member State of importation, to reciprocal treatment.The provisions of the preceding subparagraph are also applicable to persons enjoying prerogatives at international level analogous to those enjoyed by reigning monarchs or heads of State.TITLE XXGOODS IMPORTED FOR TRADE PROMOTION PURPOSESA. Samples of goods of negligible valueArticle 911. Without prejudice to Article 95 (1) (a), samples of goods which are of negligible value and can be used only to solicit orders for goods of the type they represent with a view to their being imported into the customs territory of the Community shall be admitted free of import duties.2. The competent authorities may require that certain articles, to qualify for relief, be rendered permanently unusable by being torn, perforated, or clearly and indelibly marked, or by any other process, provided such operation does not destroy their character as samples.3. For the purposes of paragraph 1, "samples of goods" means any article representing a type of goods whose manner of presentation and quantity, for goods of the same type or quality, rule out its use for any purpose other than that of seeking orders.B. Printed matter and advertising materialArticle 92Subject to Article 93, printed advertising matter such as catalogues, price lists, directions for use or brochures shall be admitted free of import duties, provided that they relate to:(a) goods for sale or hire, or(b) transport, commercial insurance or banking services offeredby a person established outside the customs territory of the Community.Article 93The relief referred to in Article 92 shall be limited to printed advertisements which fulfil the following conditions:(a) printed matter must clearly display the name of the undertaking which produces, sells or hires out the goods, or which offers the services to which it refers;(b) each consignment must contain no more than one document or a single copy of each document if it is made up of several documents. Consignments comprising several copies of the same document may nevertheless be granted relief, provided their total gross weight does not exceed one kilogram;(c) printed matter may not be the subject of grouped consignments from the same consignor to the same consignee.Article 94Articles for advertising purposes, of no intrinsic commercial value, sent free of charge by suppliers to their customers, which, apart from their advertising function, are not capable of being used otherwise, shall also be admitted free of import duties.C. Products used or consumed at a trade fair or similar eventArticle 951. Subject to Articles 96 to 99, the following shall be admitted free of import duties:(a) small representative samples of goods manufactured outside the customs territory of the Community intended for a trade fair or similar event;(b) goods imported solely in order to be demonstrated or in order to demonstrate machines and apparatus, manufactured outside the customs territory of the Community and displayed at a trade fair or similar event;(c) various materials of little value such as paints, varnishes, wallpaper, etc., used in the building, fitting-out and decoration of temporary stands occupied by representatives of third countries at a trade fair or similar event, which are destroyed by being used;(d) printed matter, catalogues, prospectuses, price lists, advertising posters, calendars, whether or not illustrated, unframed photographs and other articles supplied free of charge in order to advertise goods manufactured outside the customs territory of the Community and displayed at a trade fair or similar event.2. For the purposes of paragraph 1, "trade fair or similar event" means:(a) exhibitions, fairs, shows and similar events connected with trade, industry, agriculture or handicrafts;(b) exhibitions and events held mainly for charitable reasons;(c) exhibitions and events held mainly for scientific, technical, handicraft, artistic, educational or cultural, or sporting reasons, for religious reasons or for reasons of worship, trade union activity or tourism, or in order to promote international understanding;(d) meetings of representatives of international organizations or collective bodies;(e) official or commemorative ceremonies and gatherings;but not exhibitions staged for private purposes in commercial stores or premises to sell goods of third countries.Article 96The relief referred to in Article 95 (1) (a) shall be limited to samples which:(a) are imported free of charge as such from third countries or are obtained at the exhibition from goods imported in bulk from those countries;(b) are exclusively distributed free of charge to the public at the exhibition for use or consumption by the persons to whom they have been offered;(c) are identifiable as advertising samples of low unitary value;(d) are not easily marketable and, where appropriate, are packaged in such a way that the quantity of the item involved is lower than the smallest quantity of the same item actually sold on the market;(e) in the case of foodstuffs and beverages not packaged as mentioned in (d), are consumed on the spot at the exhibition;(f) in their total value and quantity, are appropriate to the nature of the exhibition, the number of visitors and the extent of the exhibitor's participation.Article 97The relief referred to in Article 95 (1) (b) shall be limited to goods which are:(a) consumed or destroyed at the exhibition; and(b) are appropriate, in their total value and quantity, to the nature of the exhibition, the number of visitors and the extent of the exhibitor's participation.Article 98The relief referred to in Article 95 (1) (d) shall be limited to printed matter and articles for advertising purposes which:(a) are intended exclusively to be distributed free of charge to the public at the place where the exhibition is held;(b) in their total value and quantity, are appropriate to the nature of the exhibition, the number of visitors and the extent of the exhibitor's participation.Article 99The relief referred to in Article 95 (1) (a) and (b) shall not be granted for:(a) alcoholic products;(b) tobacco or tobacco products;(c) fuels, whether solid, liquid or gaseous.TITLE XXIGOODS IMPORTED FOR EXAMINATION, ANALYSIS OR TEST PURPOSESArticle 100Subject to Articles 101 to 106, goods which are to undergo examination, analysis or tests to determine their composition, quality or other technical characteristics for purposes of information or industrial or commercial research shall be admitted free of import duties.Article 101Without prejudice to Article 104, the relief referred to in Article 100 shall be granted only on condition that the goods to be examined, analyzed or tested are completely used up or destroyed in the course of the examination, analysis or testing.Article 102Goods used in examination, analysis or tests which in themselves constitute sales promotion operations shall not enjoy relief.Article 103Relief shall be granted only in respect of the quantities of goods which are strictly necessary for the purpose for which they are imported. These quantities shall in each case be determined by the competent authorities, taking into account the said purpose.Article 1041. The relief referred to in Article 100 shall cover goods which are not completely used up or destroyed during examination, analysis or testing, provided that the products remaining are, with the agreement and under the supervision of the competent authorities:- completely destroyed or rendered commercially valueless on completion of examination, analysis or testing, or- surrendered to the State without causing it any expense, where this is possible under national law, or- in duly justified circumstances, exported outside the customs territory of the Community.2. For the purposes of paragraph 1, "products remaining" means products resulting from the examination, analysis or tests or goods not actually used.Article 105Save where Article 104 (1) is applied, products remaining at the end of the examinations, analyses or tests referred to in Article 100 shall be subject to the relevant import duties at the rate applying on the date of completion of the examinations, analyses or tests, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities.However, the interested party may, with the agreement and under the supervision of the competent authorities, convert products remaining to waste or scrap. In this case, the import duties shall be those applying to such waste or scrap at the time of conversion.Article 106The period within which the examinations, analyses or tests must be carried out and the administrative formalities to be completed in order to ensure the use of the goods for the purposes intended shall be determined by the competent authorities.TITLE XXIICONSIGNMENTS SENT TO ORGANIZATIONS PROTECTING COPYRIGHTS OR INDUSTRIAL AND COMMERCIAL PATENT RIGHTSArticle 107Trademarks, patterns or designs and their supporting documents, as well as applications for patents for invention or the like, to be submitted to the bodies competent to deal with the protection of copyrights or the protection of industrial or commercial patent rights, shall be admitted free of import duties.TITLE XXIIITOURIST INFORMATION LITERATUREArticle 108Without prejudice to Articles 50 to 59, the following shall be admitted free of import duties:(a) documentation (leaflets, brochures, books, magazines, guidebooks, posters whether or not framed, unframed photographs and photographic enlargements, maps whether or not illustrated, window transparencies, and illustrated calendars) intended to be distributed free of charge and the principal purpose of which is to encourage the public to visit foreign countries, in particular in order to attend cultural, tourist, sporting, religious or trade or professional meetings or events, provided that such literature contains not more than 25 % of private commercial advertising matter, excluding all private commercial advertising for Community firms, and that the general nature of its promotional aims is evident;(b) foreign hotel lists and yearbooks published by the official tourist agencies, or under their auspices, and timetables for foreign transport services, where such literature is intended to be distributed free of charge and contains not more than 25 % of private commercial advertising, excluding all private commercial advertising for Community firms;(c) reference material supplied to accredited representatives or correspondents appointed by official national tourist agencies and not intended for distribution, viz. yearbooks, lists of telephone or telex numbers, hotel lists, fairs catalogues, specimens of craft goods of negligible value, and literature on museums, universities, spas or other similar establishments.TITLE XXIVMISCELLANEOUS DOCUMENTS AND ARTICLESArticle 109The following shall be admitted free of import duties:(a) documents sent free of charge to the public services of Member States;(b) publications of foreign governments and publications of official international bodies intended for distribution without charge;(c) ballot papers for elections organized by bodies set up in third countries;(d) objects to be submitted as evidence or for like purposes to the courts or other official agencies of the Member States;(e) specimen signatures and printed circulars concerning signatures sent as part of customary exchanges of information between public services or banking establishments;(f) official printed matter sent to the central banks of the Member States;(g) reports, statements, notes, prospectuses, application forms and other documents drawn up by companies registered in a third country and sent to the bearers or subscribers of securities issued by such companies;(h) recorded media (punched cards, sound recordings, microfilms, etc.) used for the transmission of information sent free of charge to the addressee, in so far as duty-free admission does not give rise to abuses or to major distortions of competition;(i) files, archives, printed forms and other documents to be used in international meetings, conferences or congresses, and reports on such gatherings;(j) plans, technical drawings, traced designs, decriptions and other similar documents imported with a view to obtaining or fulfilling orders in third countries or to participating in a competition held in the customs territory of the Community;(k) documents to be used in examinations held in the customs territory of the Community by institutions set up in third countries;(l) printed forms to be used as official documents in the international movement of vehicles or goods, within the framework of international conventions;(m) printed forms, labels, tickets and similar documents sent by transport undertakings or by undertakings of the hotel industry in a third country to travel agencies set up in the customs territory of the Community;(n) printed forms and tickets, bills of lading, way-bills and other commercial or office documents which have been used;(o) official printed forms from third country or international authorities, and printed matter conforming to international standards sent for distribution by third country associations to corresponding associations located in the customs territory of the Community;(p) photographs, slides and stereotype mats for photographs, whether or not captioned, sent to press agencies or newspaper or magazine publishers.TITLE XXVANCILLARY MATERIALS FOR THE STOWAGE AND PROTECTION OF GOODS DURING THEIR TRANSPORTArticle 110The various materials such as rope, straw, cloth, paper and cardboard, wood and plastics which are used for the stowage and protection  including heat protection  of goods during their transport from a third country to the customs territory of the Community, not normally reusable, shall be admitted free of import duties.TITLE XXVILITTER, FODDER AND FEEDINGSTUFFS FOR ANIMALS DURING THEIR TRANSPORTArticle 111Litter, fodder and feedingstuffs of any description put on board the means of transport used to convey animals from a third country to the customs territory of the Community for the purpose of distribution to the said animals during the journey shall be admitted free of import duties.TITLE XXVIIFUEL AND LUBRICANTS PRESENT IN LAND MOTOR VEHICLESArticle 1121. Subject to the provisions of Articles 113 to 115:(a) fuel contained in the standard tanks of private and commercial motor vehicles and motor cycles entering the customs territory of the Community;(b) fuel contained in portable tanks carried by private motor vehicles and motor cycles, with a maximum of 10 litres per vehicle and without prejudice to national provisions on the holding and transport of fuel;shall be admitted free of import duties.2. For the purposes of paragraph 1:(a) "commercial motor vehicle" means any motorized road vehicle which by its type of construction and equipment is designed for and capable of transporting, whether for payment or not:- more than nine persons including the driver,- goods,and any road vehicle for a special purpose other than transport as such;(b) "private motor vehicle" means any motor vehicle not covered by the definition set out in (a);(c) "standard tanks" means the tanks permanently fixed by the manufacturer to all motor vehicles of the same type as the vehicle in question and whose permanent fitting enables fuel to be used directly, both for the purpose of propulsion and, where appropriate, for the operation of a refrigeration system.Gas tanks fitted to motor vehicles designed for the direct use of gas as a fuel shall also be considered to be standard tanks.Article 113Member States may limit the application of the relief in respect of fuel contained in the standard tanks of commercial motor vehicles to 200 litres per vehicle per journey.Article 114Member States may limit the amount of duty-free fuel allowed in the case of:- commercial motor vehicles engaged in international transport into their frontier zone to a maximum depth of 25 km as the crow flies, provided such journeys are made by persons residing in the frontier zone,- private motor vehicles belonging to persons residing in the frontier zone specified in Article 49 (2).Article 115Fuel admitted duty-free under Articles 112 to 114 may not be used in a vehicle other than that in which it was imported nor be removed from that vehicle and stored, except during necessary repairs to that vehicle, nor be transferred, whether for a consideration or free of charge, by the person benefiting from the relief.Non-compliance with the preceding paragraph shall give rise to application of the import duties relating to the products in question at the rate in force on the date of such non-compliance, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities.Article 116The relief referred to in Article 112 shall also apply to the lubricants present in the motor vehicles and required for their normal operation during the journey in question.TITLE XXVIIIMATERIALS FOR THE CONSTRUCTION, UPKEEP OR ORNAMENTATION OF MEMORIALS TO, OR CEMETERIES FOR, WAR VICTIMSArticle 117Goods of every description, imported by organizations authorized for this purpose by the competent authorities, to be used for the construction, upkeep or ornamentation of cemeteries and tombs of, and memorials to, war victims of third countries who are buried in the Community, shall be admitted free of import duties.TITLE XXIXCOFFINS, FUNERARY URNS AND ORNAMENTAL FUNERARY ARTICLESArticle 1181. The following shall be admitted free of import duties:(a) coffins containing bodies and urns containing the ashes of deceased persons, as well as the flowers, funeral wreaths and other ornamental objects normally accompanying them;(b) flowers, wreaths and other ornamental objects brought by persons resident in third countries attending a funeral or coming to decorate graves in the customs territory of the Community, provided these importations do not reflect, by either their nature or their quantity, any commercial intent.CHAPTER IIRELIEF FROM EXPORT DUTIESTITLE ICONSIGNMENTS OF NEGLIGIBLE VALUEArticle 119Consignments dispatched to their consignee by letter or parcel post and containing goods of a total value not exceeding 10 ECU may be exported free of export duties.TITLE IIDOMESTICATED ANIMALS EXPORTED AT THE TIME OF TRANSFER OF AGRICULTURAL ACTIVITIES FROM THE COMMUNITY TO A THIRD COUNTRYArticle 1201. Domesticated animals forming the livestock of an agricultural undertaking which has ceased to operate in the Community and transfers its activities to a third country may be exported free of export duties.2. The relief referred to in paragraph 1 shall be limited to domesticated animals in numbers appropriate to the nature and size of the agricultural undertaking.TITLE IIIPRODUCTS OBTAINED BY AGRICULTURAL PRODUCERS FARMING ON PROPERTIES LOCATED IN THE COMMUNITYArticle 1211. Agricultural or stock-farming products obtained in the customs territory of the Community on properties adjacent to a third country, operated, in the capacity of owner or lessee, by persons having their principal undertaking in a third country adjoining the customs territory of the Community, may be exported free of export duties.2. To benefit from the provisions of paragraph 1, products obtained from domesticated animals must be derived from animals originating in the third country in question or satisfying the requirements for free circulation there.Article 122The relief referred to in Article 121 (1) shall be limited to products which have not undergone any treatment other than that which normally follows their harvest or production.Article 123Relief shall be granted only for products brought into the third country in question by the agricultural producer or on his behalf.TITLE IVSEEDS EXPORTED BY AGRICULTURAL PRODUCERS FOR USE ON PROPERTIES LOCATED IN THIRD COUNTRIESArticle 124Seeds for use on properties located in a third country adjacent to the customs territory of the Community and operated, in the capacity of owner or lessee, by persons having their principal undertaking in the said customs territory in the immediate proximity of the third country in question may be exported free of export duties.Article 125The relief referred to in Article 124 shall be limited to the quantities of seeds required for the purpose of operating the property.It shall be granted only for seeds exported directly from the customs territory of the Community by the agricultural producer or on his behalf.TITLE VFODDER AND FEEDINGSTUFFS ACCOMPANYING ANIMALS DURING THEIR EXPORTATIONArticle 126Fodder and feedingstuffs of any description put on board the means of transport used to convey animals from the customs territory of the Community to a third country for the purpose of distribution to the said animals during the journey may be exported free of export duties.CHAPTER IIIGENERAL AND FINAL PROVISIONSArticle 1271. Subject to paragraph 2, the provisions of Chapter I shall apply both to goods declared for free circulation coming directly from third countries and to goods declared for free circulation after having been subject to another customs procedure.2. The cases in which duty-free admission may not be granted for goods declared for free circulation after having been subject to another customs procedure shall be determined in accordance with the procedure referred to in Article 143 (2) and (3).Article 128Where relief from import duties is granted conditional upon goods being put to a particular use by the recipient, only the competent authorities of the Member State in whose territory the said goods are to be put to such a use may grant this relief.Article 129The competent authorities of the Member States shall take all appropriate measures to ensure that goods placed in free circulation, where relief from import duties is granted conditional upon goods being put to a particular use by the recipient, may not be used for other purposes without the relevant import duties being paid, unless such alternative use is in conformity with the conditions laid down by this Regulation.Article 130Where the same person simultaneously fulfils the conditions required for the grant of relief from import or export duties under different provisions of this Regulation, the provisions in question shall apply concurrently.Article 131Where this Regulation provides that the granting of relief shall be subject to the fulfilment of certain conditions, the person concerned shall, to the satisfaction of the competent authorities, furnish proof that these conditions have been met.Article 132In the event of duty-free importation or exportation being granted within the limit of an amount determined in ECU, Member States may round-off, upwards or downwards, the sum arrived at by converting that amount into the national currency.Member States may also maintain, unamended, the exchange value in national currency of the amount determined in ECU if, at the time of the annual adjustment referred to in the first subparagraph of Article 2 (2) of Council Regulation (EEC) No 2779/78 of 23 November 1978 applying the European unit of account (EUA) to legal acts adopted in the customs sphere [4], the conversion of this amount leads, before the rounding-off provided for in the preceding paragraph, to an alteration of less than 5 % in the exchange value expressed in national currency.Article 1331. Nothing in this Regulation shall prevent the Member States from granting:(a) relief pursuant to the Vienna Convention on diplomatic relations of 18 April 1961, the Vienna Convention on consular relations of 24 April 1963 or other consular conventions, or the New York Convention of 16 December 1969 on special missions;(b) relief under the customary privileges accorded by virtue of international agreements or headquarters agreements to which either a third country or an international organization is a contracting party, including the relief granted on the occasion of international meetings;(c) relief under the customary privileges and immunities accorded in the context of international agreements concluded by all the Member States and setting up a cultural or scientific institute or organization under international law;(d) relief under the customary privileges and immunities accorded in the context of cultural, scientific or technical cooperation agreements concluded with third countries;(e) special relief introduced under agreements concluded with third countries and providing for common measures for the protection of persons or of the environment;(f) special relief introduced under agreements concluded with adjacent third countries, justified by the nature of the frontier-zone trade with the countries in question.2. Where an international convention not covered by any of the categories referred to in paragraph 1, to which a Member State intends to subscribe, provides for the grant of relief, that Member State shall submit a request to the Commission for the application of such relief, supplying the Commission with all the necessary information.A decision shall be taken on such a request in accordance with the procedure laid down in Article 143 (2) and (3).3. The supply of information as specified in paragraph 2 shall not be required where the international convention in question provides for the grant of relief not exceeding the limits set under Community law.Article 1341. Member States shall notify the Commission of the customs provisions contained in international conventions and agreements of the type referred to in Article 133 (1) (b), (c), (d), (e) and (f) and (3) concluded after the entry into force of this Regulation.2. The Commission shall forward to the other Member States the texts of the conventions and agreements notified to it in accordance with paragraph 1.Article 135The provisions of this Regulation shall not preclude retention:(a) by Greece of the special status accorded to Mount Athos as guaranteed by Article 105 of the Greek Constitution;(b) by France of the relief resulting from the Convention of 22 and 23 November 1867 between that country and the Andorra Valleys.Article 1361. Until the establishment of Community provisions in the fields in question, Member States may grant special relief:(a) to armed forces which are stationed in the territory of a Member State without serving under its flag, in pursuance of international agreements;(b) to third-country airlines in pursuance of bilateral agreements based on reciprocity.2. Until the establishment of Community provisions in the field in question, this Regulation shall not preclude the retention by Member States of relief granted to:(a) merchant-navy seamen;(b) workers returning to their country after having resided for at least six months outside the customs territory of the Community on account of their occupation.Article 1371. Until the establishment of Community provisions in the field in question, Member States may apply special relief granted on imports of instruments and apparatus used in medical research, establishing medical diagnoses or carrying out medical treatment.2. The relief referred to in paragraph 1 shall be limited to instruments and apparatus which are donated to health authorities, hospital departments or research institutions approved by the competent authorities of the Member States to receive such articles duty-free, or which are purchased by such health authorities, hospitals or research institutions entirely with funds provided by a charitable or philanthropic organization or with voluntary contributions, always provided that it is established that:(a) equivalent instruments and apparatus are not being manufactured in the Community;(b) the donation of the instruments or apparatus in question does not conceal any commercial intent on the part of the donor.3. The relief shall also apply to:(a) spare parts, components or accessories specifically for instruments or apparatus, provided that these spare parts, components or accessories are imported at the same time as such instruments and apparatus, or if imported subsequently, that they can be identified as being intended for instruments or apparatus previously admitted duty-free;(b) tools to be used for the maintenance, checking, calibration or repair of instruments or apparatus, provided that these tools are imported at the same time as such instruments and apparatus, or if imported subsequently, that they can be identified as being intended for instruments or apparatus previously admitted duty-free.Article 138For the purposes of the application of the relief referred to in Article 137, Member States shall proceed as follows:(a) When the competent authority of a Member State is considering duty-free admission for apparatus or instruments as defined in Article 137 (1), it shall consult the other Member States.(b) If, within two months, no reply is received by the consulting authority, the latter shall consider that no instruments or apparatus equivalent to those forming the subject of the application for relief are manufactured in the Member States consulted and that these Member States have no comments to make on the possible commercial nature of the operation.(c) Where the two-months period proves insufficient for the authority consulted, the latter shall inform the consulting authority and at the same time state the period within which a final reply may be expected from it. Such period may not, however, exceed two months.(d) If, at the end of the consultation procedure provided for in (a) to (c), the consulting authority finds that the conditions referred to in Article 137 (2) (a) and (b) are met and that no Member State has argued that the matter is of special importance to its industrial interests or provides any cause for concern in the commercial sphere, it shall grant the relief. Otherwise, it shall refuse it.(e) Each Member State shall forward to the Commission a list of instruments, apparatus, spare parts, components, accessories and tools whose customs value is more than 3000 ECU and the duty-free import of which it has authorized. This list shall be forwarded during the first half of each year and shall cover the items concerned which have given rise to an authorization for duty-free admission in the course of the previous year.The Commission shall forward these lists to the Member States.(f) Before 1 July 1986, the Commission shall make a report to the Council accompanied by proposals for amendments which it considers necessaryArticle 139This Regulation shall apply without prejudice to:(a) Council Regulation (EEC) No 754/76 of 25 March 1976 on the customs treatment applicable to goods returned to the customs territory of the Community [5];(b) the provisions in force concerning the stores of vessels, aircraft and international trains;(c) provisions on relief introduced by other Community Acts.Article 1401. The following shall be repealed with effect from the date of entry into force of this Regulation:(a) Council Regulation (EEC) No 1544/69 of 23 July 1969 on the tariff treatment applicable to goods contained in travellers' personal luggage [6], as last amended by Regulation (EEC) No 3313/81 [7];(b) Council Regulation (EEC) No 1410/74 of 4 June 1974 on the tariff treatment applicable to goods imported for free circulation in the event of disasters occurring in the territory of one or more Member States [8];(c) Council Regulation (EEC) No 1818/75 of 10 July 1975 on the agricultural levies, compensatory amounts and other import charges applicable to agricultural products and to certain goods resulting from their processing, contained in travellers' personal baggage [9];(d) Regulation (EEC) No 1798/75, as last amended by Regulation (EEC) No 608/82 [10];(e) Council Regulation (EEC) No 1990/76 of 22 July 1976 on the customs treatment applicable to goods imported for testing [11];(f) Council Regulation (EEC) No 3060/78 of 19 December 1978 providing exemption from import duties for goods in small consignments of a non-commercial character from third countries [12], as amended by Regulation (EEC) No 3313/81 [13];(g) Council Regulation (EEC) No 1028/79 of 8 May 1979 on the importation free of Common Customs Tariff duties of articles for the use of handicapped persons [14].2. References to the Regulations listed in paragraph 1 shall be construed as references to this Regulation.Article 1411. A Committee on Duty-Free Arrangements, hereinafter called "the Committee", is hereby set up. It shall consist of representatives of the Member States, with a representative of the Commission as chairman.2. The Committee shall adopt its own rules of procedure.Article 142The Committee shall examine such matters relating to the implementation of this Regulation as are put to it by its chairman, either on his own initiative or at the request of the representative of a Member State.Article 1431. The measures necessary for the implementation of this Regulation, with the exception of the following Titles and Articles:- Chapter I, Titles V, XIV, XIX, XXII, XXIII, XXV, XXVI, XXVIII and XXIX;- Chapter II, Titles II, IV and V;- Chapter III, Articles 133 (1) and 135,shall be adopted in accordance with the procedure laid down in paragraphs 2 and 3.2. The Commission representative shall submit to the Committee a draft of the measures to be taken. The Committee shall give its opinion on that draft within a time limit set by the chairman having regard to the urgency of the matter. Opinions shall be delivered by a majority of 45 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote.3. (a) Where the measures envisaged are in accordance with the opinion of the Committee, the Commission shall adopt them.(b) Where the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal on the measures to be taken.The Council shall act by a qualified majority.(c) If, within three months of the proposal being submitted to it, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 144The reference made in the following Regulations to the Committee provided for in Article 7 of Regulation (EEC) No 1798/75 shall be replaced by a reference to the Committee provided for in Article 141 of this Regulation:(a) Article 15 of Regulation (EEC) No 754/76;(b) Article 25 of Council Regulation (EEC) No 1430/79 of 2 July 1979 on the repayment or remission of import or export duties [15];(c) Article 10 of Council Regulation (EEC) No 1697/79 of 24 July 1979 on the post-clearance recovery of import duties or export duties which have not been required of the person liable for payment on goods entered for a customs procedure involving the obligation to pay such duties [16].Article 145This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1984.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 March 1983.For the CouncilThe PresidentJ. Ertl[1] OJ No C 4, 7. 1. 1980, p. 59.[2] OJ No C 72, 24. 3. 1980, p. 20.[3] OJ No L 184, 15. 7. 1975, p. 1.[4] OJ No L 333, 30. 11. 1978, p. 5.[5] OJ No L 89, 2. 4. 1976, p. 1.[6] OJ No L 191, 5. 8. 1969, p. 1.[7] OJ No L 334, 21. 11. 1981, p. 1.[8] OJ No L 150, 7. 6. 1974, p. 4.[9] OJ No L 185, 16. 7. 1975, p. 3.[10] OJ No L 74, 18. 3. 1982, p. 4.[11] OJ No L 219, 12. 8. 1976, p. 14.[12] OJ No L 366, 28. 12. 1978, p. 1.[13] OJ No L 334, 21. 11. 1981, p. 1.[14] OJ No L 134, 31. 5. 1979, p. 8.[15] OJ No L 175, 12. 7. 1979, p. 1.[16] OJ No L 197, 3. 8. 1979, p. 1.--------------------------------------------------ANNEX IA. Books, publications and documentsCCT heading No | Description |37.05 | Plates, unperforated film and perforated film (other than cinematographic film), exposed and developed, negative or positive: ex A.Microfilms of books, children's picture books and drawing or painting books, school exercise books (workbooks), crossword-puzzle books, newspapers and periodicals, printed documents or reports of a non-commercial character, and of loose illustrations, printed pages and reproduction proofs for the production of booksex B.Reproduction films for the production of books |49.03 | Children's picture books and painting books |49.11 | Other printed matter, including printed pictures and photographs: ex B.Other:Loose illustrations, printed pages and reproduction proofs to be used for the production of books, including microcopies of such articles [1]Microcopies of books, children's picture books and drawing or painting books, school exercise books (workbooks), crossword-puzzle books, newspapers and periodicals and of documents or reports of a non-commercial character [1]Catalogues of books and publications, being books and publications offered for sale by publishers or booksellers established outside the territory of the European CommunitiesCatalogues of films, recording or other visual and auditory materials of an educational, scientific or cultural characterMaps, charts and diagrams of interest in scientific fields such as geology, zoology, botany, mineralogy, palaeontology, archaeology, ethnology, meteorology, climatology and geophysics, and meteorological and geophysical diagramsPosters for the promotion of tourism and tourist publications, brochures, guidebooks, timetables, pamphlets and like publications; whether or not illustrated, including those published by private concerns, designed to encourage the public to travel outside the territory of the European Communities, including microcopies of such articles [1]Publications, designed to encourage the public to study outside the territory of the European Communities, including microcopies of such publications [1]Architectural, industrial or engineering plans and designs and reproductions thereofBibliographical information material for distribution free of charge [1] |ex90.21 | Instruments, apparatus or models, designed solely for demonstrational purposes (for example, in education or exhibition) unsuitable for other uses: Maps and charts in relief of interest in scientific fields such as geology, zoology, botany, mineralogy, paleontology, archaeology, ethnology, meteorology, climatology and geophysics and meteorological and geophysical diagrams |B. Visual and auditory materials of an educational, scientific or cultural character.The articles listed in Annex II (A) produced by the United Nations or any of its specialized agencies.[1] The exemption shall not, however, apply to articles in which the advertising covers more than 25 % of the surface. In the case of publications and posters for the promotion of tourism, this percentage applies only to private commercial publicity.--------------------------------------------------ANNEX IIA. Visual and auditory materials of an educational, scientific or cultural characterCCT heading No | Description | Beneficiary establishments or organizations |37.04 | Sensitized plates and film, exposed but not developed, negative or positive: A.Cinematograph film:ex II.Other positives of an educational, scientific or cultural character | All organizations (including broadcasting and television organizations), institutions or associations approved by the competent authorities of the Member States for the purpose of duty-free admission of these goods |ex37.05 | Plates, unperforated film and perforated film (other than cinematograph film), exposed and developed, negative or positive, of an educational, scientific or cultural character |37.07 | Cinematograph film, exposed and developed, whether or not incorporating sound track or consisting only of sound track, negative or positive: B. II.Other positives:ex a)Newsreels (with or without sound track) depicting events of current news value at the time of importation, and imported up to a limit of two copies of each subject for copying purposesex b)Other:Archival film material (with or without sound track) intended for use in connection with newsreel filmsRecreational films particularly suited for children and young peopleOther films of educational, scientific or cultural character |49.11 | Other printed matter, including printed pictures and photographs: ex B.Other:Microcards or other information storage media required in computerized information and documentation services, of an educational, scientific or cultural characterWall charts designed solely for demonstration and education |ex90.21 | Instruments, apparatus or models designed solely for demonstrational purposes (for example, in education or exhibition), unsuitable for other uses: Patterns, models and wall charts of an educational, scientific or cultural character, designed solely for demonstration and educationMock-ups or visualizations of abstract concepts such as molecular structures or mathematical formulae |92.12 | Gramophone records and other sound or similar recordings, matrices for the production of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound or similar recording: ex B.Recorded:Of an educational, scientific or cultural character |Various | Holograms for laser projectionMulti media kitsMaterials for programmed instruction, including materials in kit form with the corresponding printed materials |B. Collectors' pieces and works of art of an educational, scientific or cultural characterCCT heading No | Description | Beneficiary establishments or organizations |Various | Collectors' pieces and works of art, not intended for sale | Galleries, museums and other institutions approved by the competent authorities of the Member States for the purpose of duty-free admission of these goods |--------------------------------------------------ANNEX IIICCT heading No | Description |49.11 | Other printed matter, including printed pictures and photographs: ex B.Other, printed in relief for the blind and partially sighted |--------------------------------------------------ANNEX IVCCT heading No | Description |48.01 | Paper and paperboard (including cellulose wadding), in rolls or sheets: ex F.Other:Braille paper |48.15 | Other paper and paperboard, cut to use or shape: ex B.Other:Braille paper |ex66.02 | Walking sticks (including climbing sticks and seat sticks), canes, whips, riding crops and the like: White canes for the blind and partially sighted |84.51 | Typewriters, other than typewriters incorporating calculating mechanisms, cheque-writing machines: ex A.Typewriters:Adapted for the use of the blind and partially sighted |ex84.53 | Automatic data-processing machines and units thereof, magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included: Equipment for the mechanical production of braille and recorded material for the blind and partially sighted |ex90.13 | Optical appliances and instruments (but not including lighting appliances other than searchlights or spotlights, not falling within any other heading of this Chapter), lasers other than laser diodes: Television enlargers for the blind and partially sighted |90.19 | Orthopaedic appliances, surgical belts, trusses and the like; splints and other fracture appliances, artificial limbs, eyes, teeth and other artificial parts of the body, hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability: ex B. II.Other:Electronic orientator and obstacle detector appliances for the blind and partially sighted |ex90.21 | Instruments, apparatus or models designed solely for demonstrational purposes (for example, in education or exhibitions, unsuitable for other uses): Teaching aids and apparatus specifically designed for the use of the blind and partially sighted |ex91.01 | Pocket watches, wrist watches and other watches, including stop-watches: Braille watches with cases other than of precious metals |92.11 | Gramophones, dictating machines and other sound recorders or reproducers, including record-players and tape decks, with or without sound-heads, television image and sound recorders or reproducers: ex A. II.Sound reproducers:Record-players and cassette players specially designed or adapted for the blind and partially sighted |92.12 | Gramophone records and other sound or similar recordings, matrices for the production of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound of similar recordings: ex B. II. a)2.Other:Talking booksb) 2.Other:Talking booksMagnetic tapes and cassettes for the production of braille and talking books |97.04 | Equipment for parlour, table and funfair games for adults or children (including billiard tables and pintables and table-tennis requisites): ex C.Other:Table games and accessories specially adapted for the use of the blind and partially sightedElectronic reading machines for the blind and partially sightedAll other articles specially designed for the education, scientific or cultural advancement of the blind and partially sighted |--------------------------------------------------